Marston, C. J.
Hill sued defendant in trespass to recover damages for injuries sustained caused by defendant’s careless driving upon a public highway. The plaintiff was called as a witness in his own behalf,.and upon cross-examination he was asked if he was not in the habit of running horses in driving on the highway up to the day of the accident; and whether he was not in the habit of using intoxicating liquors to excess whenever he came to the village, and frequently drove out of town while under the influence of liquor. These questions were objected to, and the objection was sustained by the justice, and we have no ‘doubt but that the ruling was correct. It was hot pretended that at the time of the injury plaintiff was either running horses or intoxicated. His previous habits, therefore, in these respects, would afford no excuse or justification to the defendant; rather should he have been more careful because thereof, if known to him.
The judgment of the circuit court must be reversed and that of the justice affirmed, with costs of both courts.
The other Justices concurred.